                               Case 21-10213        Doc 25     Filed 02/02/21      Page 1 of 1

                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                             at Baltimore
                                     In re:    Case No.: 21−10213 − NVA        Chapter: 11

Home Sweet Home DD, Inc.
Debtor


                                              DEFICIENCY NOTICE
DOCUMENT:                  23 − Amended Voluntary Petition Correcting principal address and EIN, and adding d/b/a Filed
                           by Brett Weiss. (Weiss, Brett)

PROBLEM:                   The following items are deficient for the above pleading, and must be cured by 2/16/21.
                           The certificate of service is missing.

CURE:                      A Certificate of Service on the above pleading must be filed. (Local Bankruptcy Rule 7005−2).
                           Include the names and addresses of all parties served or attach a copy of the mailing matrix.


CONSEQUENCE: Failure to cure the problem by the date above may result in the pleading being stricken or other
             action the Court deems appropriate without further notice. For a proposed order, the failure to
             cure the problem may result in the relief sought being denied for want of prosecution.

Sample Certificate of Service: http://www.mdb.uscourts.gov/sites/default/files/FORMS−COS.pdf.
Additional information on filing requirements: http://www.mdb.uscourts.gov/content/filing−requirements.
Additional information for non−attorney filers: http://www.mdb.uscourts.gov/content/after−filing.

Dated: 2/2/21
                                                                Mark A. Neal, Clerk of Court
                                                                by Deputy Clerk, Janine Hutchinson
                                                                301−344−3918

cc:    Debtor
       Attorney for Debtor − Brett Weiss

defntc (rev. 12/12/2016)
